                                          Case 4:20-cv-00232-YGR Document 27 Filed 05/29/20 Page 1 of 5




                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     JOHN D. KELLER,                                     Case No. 4:20-cv-0232-YGR
                                                         Plaintiff,
                                   5
                                                                                             ORDER GRANTING DEFENDANTS’ MOTION
                                                   v.                                        TO DISMISS PLAINTIFF’S FIRST AMENDED
                                   6
                                                                                             CLASS ACTION COMPLAINT
                                   7     CAMELBAK PRODUCTS, LLC, ET AL.,
                                                                                             Re: Dkt. No. 18
                                                         Defendants.
                                   8

                                   9          At its core, this case is Bursor & Fisher’s attempt to revive Rachel Lepkowski v. CamelBak

                                  10   Products, LLC et al, 4:19-cv-04598-YGR (N.D. Cal.) (“Lepkowski action”) dismissed by this

                                  11   Court only a few months ago. The changed allegations in the pending amended complaint fare no

                                  12   better than the first. For the reasons set forth more fully below, the Court again concludes that
Northern District of California
 United States District Court




                                  13   plaintiff John D. Keller lacks Article III standing to pursue the claims in this matter. Accordingly,

                                  14   the Court GRANTS defendants CamelBak Products, LLC’s and CamelBak International, LLC’s

                                  15   (collectively, “CamelBak”) motion to dismiss.

                                  16          I.        BACKGROUND
                                  17          Plaintiff John D. Keller bring this action against CamelBak.1 As Lepkowski did, Keller

                                  18   here brings an amended class action complaint concerning all CamelBak eddy water bottles, and

                                  19   alleges violations of various consumer protection laws as to the bottles’ “spill-proof” claims.

                                  20   Therein, Keller alleges anecdotal statements from the internet that some of the water bottles

                                  21   spilled, including some at altitude. Specifically, Keller asserts ten claims including: (i) violation

                                  22   of the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301; (ii) breach of express warranty;

                                  23   (iii) breach of the implied warranty of merchantability; (iv) unjust enrichment; (v) violation of

                                  24   California’s Legal Remedies Act (“CLRA”), Cal. Civil Code §§ 1750, et seq.; (vi) violation of

                                  25   California’s Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code §§ 17200, et seq.;

                                  26
                                              1
                                  27              Shortly after the conclusion of the briefing on the motion to dismiss, former named
                                       plaintiff Jessica Stewart filed a notice of dismissal of her claims without prejudice (Dkt. No. 25),
                                  28   which the Court subsequently entered. (Dkt. No. 26.)
                                          Case 4:20-cv-00232-YGR Document 27 Filed 05/29/20 Page 2 of 5




                                   1   (vii) violation of California’s False Advertising Law (“FAL”), Cal. Bus. & Prof. Code §§ 17500,

                                   2   et seq.; (viii) negligent misrepresentation; (ix) fraud; (x) violation of New York’s General

                                   3   Business Law § 349; and (x) violation of New York’s General Business Law § 350.

                                   4          The standards for this motion are not in dispute and are well known. Rule 12(b)(1)

                                   5   provides that an action may be dismissed for lack of subject matter jurisdiction. Federal courts are

                                   6   of “limited jurisdiction” and plaintiff bears the burden to prove the requisite federal subject matter

                                   7   jurisdiction. Kokkonen v. Guardian Life Ins. Of Am., 511 U.S. 375, 377 (1994). A challenge

                                   8   pursuant to Rule 12(b)(1) may be facial or factual. See White v. Lee, 227 F.3d 1214, 1242 (9th

                                   9   Cir. 2000). A facial 12(b)(1) motion involves an inquiry confined to the allegations in the

                                  10   complaint, whereas a factual 12(b)(1) motion permits the court to look beyond the complaint to

                                  11   extrinsic evidence. Wolfe v. Strankman, 392 F.3d 358, 362 (9th Cir. 2004). Thus, in a factual

                                  12   12(b)(1) motion, the Court may consider evidence outside the complaint to resolve factual
Northern District of California
 United States District Court




                                  13   disputes in the process of determining the existence of subject matter jurisdiction. McCarthy v.

                                  14   United States, 850 F.2d 558, 560 (9th Cir. 1988). Courts consequently need not presume the

                                  15   truthfulness of a plaintiff’s allegations in such instances. Safe Air for Everyone v. Meyer, 373 F.3d

                                  16   1035, 1039 (9th Cir. 2004) (citing White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000)).

                                  17          The Court limits the following summary to the facts relevant in deciding the disposition of

                                  18   this motion. This case cannot be fairly analyzed without appropriate reference to the Lepkowski

                                  19   action. Having failed to assert Article III standing in that action after CamelBak sent a

                                  20   replacement bottle and unconditional $20.00 check to plaintiff Lepkowski, the same attorneys for

                                  21   the new plaintiffs here attempted an end-run around the prefiling requirement. Thus:

                                  22          On December 12, 2019, this Court dismissed the Lepkowski action and required that an

                                  23   amended complaint, if consistent with Rule 11, be filed by January 17, 2020. Thereafter, Bursor

                                  24   & Fisher, on behalf of Stewart and Keller, sent a “Notice and Demand Letter” pursuant to the

                                  25   Magnuson-Moss Warranty Act, the CLRA, and the UCC corollaries, certified and dated January

                                  26   10, 2020 to CamelBak. Therein, they demand that CamelBak “(1) issue a mandatory recall of

                                  27   CamelBak eddy Water Bottles and (2) make full restitution to all purchasers of the CamelBak

                                  28   eddy of all purchase money obtained from sales thereof.” (Dkt. No. 16 at 29-30.) It should be
                                                                                         2
                                          Case 4:20-cv-00232-YGR Document 27 Filed 05/29/20 Page 3 of 5




                                   1   noted that, unlike in other cases, the demand letter was devoid of any support for its overarching

                                   2   statement that “due to a defect, CamelBak Water Bottles leak” other than the presumably accurate

                                   3   claim that in the case of Keller and Stewart specifically, each experienced a water bottle that

                                   4   leaked.

                                   5             On that same day, Friday, January 10, 2020, Keller and Stewart filed the instant action. On

                                   6   Monday, January 13, 2020, CamelBak responded noting that Keller and Stewart “did not provide

                                   7   proper notice or make a proper warranty claim, but nonetheless providing a full refund and

                                   8   reminding them that replacement bottles are also readily available at no charge, with an invitation

                                   9   to choose their specific replacement water bottles.” (Dkt. No. 18 at 13-14; see also Dkt. No. 18-1

                                  10   at 12-17 (Maiden Decl. at Ex. B).) Keller does not dispute CamelBak’s recitation:

                                  11             Plaintiff[’s] counsel admitted receipt of the full refunds and availability of the replacement
                                  12             bottles, but sought to return the full refund and decline the free replacement bottles by
Northern District of California




                                                 mischaracterizing the readily available remedy as a “settlement offer,” even though the
 United States District Court




                                  13             letter plainly states that eh payments and replacement bottle are Plaintiff[’s] to keep
                                                 unconditionally, and with no return consideration required. (Id. at Exhs. B-C). Defendants
                                  14             returned the full refund and provided replacement bottles to Plaintiff[] with a reminder that
                                                 they are Plaintiff[’s] to keep unconditionally, without consideration, and that Plaintiff[]
                                  15
                                                 may do with them whatever they wish. (Id. at Exh. D.) Despite Plaintiff[’s] continued
                                  16             attempts to return the refunds and bottles, the fact that they are fully available remains true
                                                 to this day.
                                  17
                                       (Dkt. No. 18 at 13-14.)
                                  18
                                                 II.    MOTION TO DISMISS
                                  19
                                                 CamelBak moves to dismiss Keller’s complaint under Rules 12(b)(1) and (b)(6). Because
                                  20
                                       the Court concludes that Keller lacks standing under Rule 12(b)(1), the Court limits its discussion
                                  21
                                       and analysis to Rule 12(b)(1), and declines to address CamelBak’s remaining arguments under
                                  22
                                       Rule 12(b)(6).
                                  23
                                                 Article III of the United States Constitution provides that federal courts may only
                                  24
                                       adjudicate “cases” and “controversies.” U.S. Const. Art. III, § 2. The constitutional standing
                                  25
                                       inquiry “focuses on whether the plaintiff is the proper party to bring this suit.” Raines v. Byrd,
                                  26
                                       521 U.S. 811, 818 (1997). To establish standing under Article III, “[t]he plaintiff must have (1)
                                  27
                                       suffered an injury in fact, (2) that is fairly traceable to the challenged conduct of the defendant,
                                  28
                                                                                            3
                                          Case 4:20-cv-00232-YGR Document 27 Filed 05/29/20 Page 4 of 5




                                   1   and (3) that is likely to be redressed by a favorable judicial decision.” Spokeo, Inc. v. Robins, 136

                                   2   S.Ct. 1540, 1547 (2016) (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-561, 112 S.Ct.

                                   3   2130, 119 L.Ed.2d 351 (1992)). In multi-count actions, standing is analyzed on a claim-by-claim

                                   4   basis. Allen v. Wright, 468 U.S. 737, 752 (1984).

                                   5          As the Court found in the Lepkowski action, Keller has failed to allege a concrete injury.

                                   6   At its core, Keller’s argument hinges on the notion of gamesmanship, i.e. that a plaintiff attempts

                                   7   to ignore the statutory mechanisms implemented to resolve consumer issues informally and

                                   8   without litigation by not giving the defendant an opportunity to correct the defect. While

                                   9   circumstances may exist rendering compliance with this notice provision pointless, this is not one

                                  10   of them. Keller intentionally sought to circumvent those procedures by filing suit immediately

                                  11   upon mailing the required notice, providing no opportunity for defendants to respond. Such

                                  12   gamesmanship will not be countenanced. CamelBak made Keller unconditionally whole. Keller’s
Northern District of California
 United States District Court




                                  13   preemptive filing of this lawsuit does not convert the corrective action into “post-suit” conduct.

                                  14   Accordingly, the rationale previously articulated in the Court’s prior ruling in the Lepkowski

                                  15   action is and remains persuasive and applicable.2

                                  16          III.    CONCLUSION
                                  17          For the foregoing reasons, the Court GRANTS CamelBak’s motion to dismiss Keller’s first

                                  18   amended class action complaint. This is Bursor & Fisher’s fourth attempt at a complaint (two in

                                  19   the Lepkowski action and two here). Again, in light of this analysis, the Court does not believe

                                  20   that amendment to the complaint is possible. However, in light of Keller’s request, leave to

                                  21   amend is GRANTED as long as such amendment can be made consistent with Rule 11.

                                  22          To the extent Keller decides to file a second amended complaint, the same shall be filed no

                                  23

                                  24          2
                                                  As noted, in light of this ruling, the Court declines to address the other grounds for
                                  25   dismissal. However, the Court does note that it has significant concerns regard the scope of the
                                       alleged claims. Keller has pled that two water bottles have not been “spill proof” but has
                                  26   articulated no plausible theory to extend that claim to other types of bottles. Further, while the
                                       Court agrees that whether a nationwide class claim can be stated is typically addressed during
                                  27   class certification, they have been routinely narrowed after the Ninth Circuit’s ruling in Mazza v.
                                       American Honda Motor Co. Inc., 666 F.3d 581 (2012). Plaintiffs entire approach to this litigation,
                                  28   including in the Lepkowski action, has been overreach. See Lepkowski v. CamelBak Products,
                                       LLC, 4:19-cv-04598, Dkt. No. 31, 2019 WL 6771785 (N.D. Cal. Dec. 12, 2019).
                                                                                           4
                                          Case 4:20-cv-00232-YGR Document 27 Filed 05/29/20 Page 5 of 5




                                   1   later than June 19, 2020. Failure to do so will result in a sua sponte dismissal with prejudice

                                   2   effective June 22, 2020.

                                   3          This Order terminates Docket Number 18.

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: May 29, 2020

                                   7
                                                                                                       YVONNE GONZALEZ ROGERS
                                   8                                                                  UNITED STATES DISTRICT JUDGE
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        5
